DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 5-31-2022 is acknowledged.
	Claims included in the prosecution are 11-12, 17-19.
	Claims 21-23, 28 and 28-31 remain withdrawn.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (US 2013/0216606 A1), in view of Hofland et al (US 2004/0224010 A1), and further in view of Oku et al (US 2009/0317455 A1), optionally further in view of Wong et al (US 2006/0110441 A1).
.
Venkatraman teaches sustained release liposomal formulations [0039, 0041, 0050, 0075; claims 1, 33 and 35] for ocular disease treatment [title and abstract]. Said formulations comprised at least one lipid bilayer and a hydrophobic drug (e.g., latanoprost [0052]) encapsulated within the phospholipids of the liposomes [0073]. Cumulative drug release was 60 % at 14 days (in vitro conditions, PBS, pH 7.4) [Figure 1, 0087, 0092, 0110]. 
Venkatraman’s phospholipids comprised mixtures of saturated (e.g., DPPC, DSPC, DMPC, DPPC, sphingolipids) and unsaturated (e.g., DOPC, egg PC) lipids [claim 2; 0044-0045, 0049]. One of the ocular diseases taught is uveitis [0074].
Venkatraman differs from the instant claim 11 in that, although Venkatraman generally taught the manufacture of liposomes [0054-0060], Venkatraman does not appear to teach the amounts of lipids forming the bilayer, and Venkatraman does not teach the amount of the drug and tacrolimus as the ophthalmic drug. Venkatraman also does not teach POPC as the phosphatidylcholine. 
Hofland teaches sustained release [0046] ophthalmic liposome compositions useful for treating ocular diseases [title, abstract, 0044]. Said compositions comprised therapeutic agents encapsulated in, or associated with, said liposomes [0009]. Therapeutic agents were not limited [0017], and were taught (e.g., diclofenac) at from about 0.01 percent weight to about 99.99 percent weight, variable to those skilled in the art [0021]. The liposomes were formulated with 10.0 to 100.0 wt. percentage phospholipids [claim 45], including mixtures of saturated (e.g., DPPC, DSPC) and unsaturated (e.g., DOPC, soy PC) lipids [0010; claims 3-4]. Hofland taught ocular diseases including, but not limited to, uveitis [0044; claims 34 and 49].
Since Venkatraman teaches liposomal formulations for ocular drug delivery, it would have been prima facie obvious to one of ordinary skill in the art to include within Venkatraman, the therapeutic agent at amounts of 0.01-99.99 %. An ordinarily skilled artisan would have been motivated to treat an ocular disorder, as taught by Hofland [Hofland; 0017, 0021]. An ordinarily skilled artisan would have been motivated to include therapeutic agents within Venkatraman at 0.01-99.99 % as taught by Hofland, because at the said amounts, therapeutic agents are effective in treating ocular ophthalmic disorders, as taught by Hofland [Hofland, 0044].
Since Venkatraman teaches sustained release liposomal formulations comprising mixtures of saturated and unsaturated lipids, it would have been prima facie obvious to one of ordinary skill in the art to include, within Venkatraman, the said lipids at 10-100 %. An ordinarily skilled artisan would have been motivated to form sustained release liposomal formulations, as taught by Hofland [0010; claims 3-4]. An ordinarily skilled artisan would have been motivated to include the lipids at 10-100 %, because at the said amounts, the mixture of lipids formed sustained release liposomes, as taught by Hofland [0010, 0046; claims 3-4].
Although both Venkatraman and Hofland teach treating ocular disorders, the combined teaching of the prior art did not specifically teach tacrolimus as an active agent.
However, Oku teaches liposomes encapsulating, in its lipid bilayer [0024, 0030], tacrolimus [0047-004]. The tacrolimus was useful for treating eye diseases [0052], and the bilayer was formed of a mixture of saturated and unsaturated lipids  and one of the lipids taught is POPC [0030-0033]. Oku taught ocular diseases including, but not limited to, uveitis [0052].
Since Venkatraman and Hofland taught the treatment of ocular disorders including, but not limited to, uveitis, it would have been prima facie to one of ordinary skill in the art to include, within the combined teachings of Venkatraman and Hofland, tacrolimus. An ordinarily skilled artisan would have been motivated to treat uveitis, as taught by Oku [Oku, 0052]. 
Generally, it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. In the instant case, it is prima facie obvious to combine the actives of Venkatraman (e.g., latanoprost) and Hofland (e.g., diclofenac) with the active of Oku (e.g., tacrolimus), in order to form a composition with active agents useful for the treatment of uveitis, as taught by Venkatraman [0074], Hofland [0044; claims 34 and 49] and Oku [0052]. 
The instant claim 11 recites that the hydrophobic drug and the plurality of saturated and unsaturated lipids have a weight ratio of up to 0.2. The instant claim further recites at least one unsaturated lipid as a major component of the lipid bilayer, where the saturated lipids are a minor component, and where the unsaturated lipids constitute more than 50 wt. percentage of the bilayer.
Hofland teaches from about 0.01 percent weight to about 99.99 percent weight of the active agent, variable to those skilled in the art [0021], and 10.0 to 100.0 wt. percentage phospholipids [claim 45], including mixtures of saturated and unsaturated lipids [0010; claims 3-4]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Venkatraman, in view of Hofland and Oku, reads on claims 11 and 16.
Claim 12 is rendered prima facie obvious because Venkatraman taught [0079] a 1mL volume solution of the active agent added to the lipid solvent. Venkatraman did not teach tacrolimus, as previously discussed; however, Oku taught 0.05-500 mg tacrolimus [0083]. The motivation for the skilled artisan to combine Oku with Venkatraman was previously discussed. In essence, it would have been obvious to one of ordinary skill in the art to combine the unsaturated phospholipids with saturated lipids and use of POPC as one of the phospholipids from the combined teachings of Venkatraman and Hofmann; one of ordinary skill in the art would be motivated further to use POPC since Wong teaches the use of POPC in liposomes for the delivery of hydrophobic drugs (0065).
Claim 12 recites a drug loading of up to 1 mg/mL. The combined teachings of Venkatraman and Oku taught 1mL volume solutions of active agents, dosed at 0.05-500 mg. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 17-19 are rendered prima facie obvious because Venkatraman disclosed that the average size of the liposomes, as well as the size distribution (polydispersity index) was continuously monitored following preparation, on storage (4 º C and 25 º C), and after drug release (37 º C) [0082 and 0121]. The liposomal formulation had a polydispersity index of less than or equal to 0.25 [0062]. The liposomes had a mean diameter of less than 1 µm [0060]. At Table 1, Venkatraman exemplified a formulation having an average size of 86.6 nm before storing at 4 º C, and 89.98 nm after 2 months storage at 4 º C [Table 1].
Claim 17 recites an average size of 80-150 nm before storing at 4 º C. 
Claim 18 recites an average size of 90-120 nm after storing at 4 º C. 
Claim 19 recites a polydispersity index of less than 0.3 before and after storage at an average size of 80-150 nm before storing at 4 º C. 
Venkatraman discloses that the average size of the liposomes, as well as the size distribution (polydispersity index) was continuously monitored following preparation, on storage (4 º C and 25 º C), and after drug release (37 º C) [0082 and 0121]. The liposomal formulation had a polydispersity index of less than or equal to 0.25 [0062]. The liposomes had a mean diameter of less than 1 µm [0060]. At Table 1, Venkatraman exemplified a formulation having an average size of 86.6 nm before storing at 4 º C, and 89.98 nm after 2 months storage at 4 º C [Table 1]. A prima facie case of obviousness exists because of overlap, as discussed above.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that amended claim 11 requires that at least one unsaturated lipid consists of Egg PC and POPC and sustained release of the hydrophobic drug for at least 2 weeks with 60 % of the hydrophobic drug released in 2 weeks.. According to applicant, the examples demonstrate that different lipids confer different release profile and as substantiated in Example 7b wherein DPPC was used even lesser amount of the hydrophobic drug was released in 2 weeks which is about 35 % as compared to POPC of 40 % and also a smaller burst release as compared to Egg PC.
	These arguments are not persuasive. As recognized and argued by applicant, the nature of the phospholipid or mixture of phospholipids used for the formation of the liposomes and their amounts determine the release rate of the hydrophobic drug. Strangely claim 11 does not recite the amount of the saturated lipid and the amounts of Egg PC and POPC. Egg phosphatidylcholine is totally unsaturated lipid whereas POPC is partially unsaturated since one the fatty acids in POPC is saturated since it has palmitic acid which is saturated. It is within the skill of the art to select a proper combination of saturated phosphatidylcholine and unsaturated phosphatidylcholine to obtain the desired release profiles based on the references of Venkatraman and Hoffland. It should be noted that oleic acid is a monounsaturated fatty acid as opposed to EGG PC which is polyunsaturated.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612